DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/205/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that prior art of record Christmas fail to teach a near-eye device, and because of so does not require eye relief. The examiner respectfully disagrees since Christmas teaches a near-eye device (Page 9  line 19).
Applicants argue that prior art of record Christmas fail to teach combining the spatially-modulated light with a field of view of the real world using a beam combiner to provide combined view. The examiner respectfully disagrees since Christmas teaches combining the spatially-modulated light with a field of view of the real world using a beam combiner (320) to provide combined view (ed).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christmas (WO Patent Publication Number 2012/007762 A1).
Christmas teaches, as claimed in claim 12, a method of providing augmented reality to a user, the method comprising (Fig. 3): providing holographic data representative of an image and phase data having a lensing effect; spatially modulating (380) light with the holographic data representative of the image via processor and a spatial light modulator and the phase data having the lensing effect to form spatially-modulated light (Page 5-6); combining the spatially-modulated light with a field of view of the real world using a beam combiner (320) to provide combined view (ed) in which a holographic image resulting from the spatially-modulated light from the spatial light modulator augments the view of the real world; and providing the combined view to the user’s eye, wherein the phase data is configured to provide eye relief such that  the holographic image (310) appears to the user to come from a point om space further away than the spatial modulator (380), wherein the spatial light modulator is configured in a near-eye configuration with respect to the user (Page 9 line 19).
 	Christmas teaches, as claimed in claim 13, wherein the phase data is configured such that the holographic image appears to the user to come from a point in space further away than the spatial light modulator  (Page 3, ¶ 3).
Christmas teaches, as claimed in claim 15, wherein the holographic data is a Fourier hologram (Page 2, ¶4).
Christmas teaches, as claimed in claim 16, wherein the holographic data is a Fresnel hologram (Page 2, ¶4).
Christmas teaches, as claimed in claim 17, further comprising: providing data arranged to compensate for aberrations in optical components of the near-eye device; and compensating for aberrations in the optical components of the near-eye device (page 5-6).
Christmas teaches, as claimed in claim 18, configured such that that the user’s eye (340) performs a transform of the spatially modulated light such that the user sees a holographic reconstruction of the image (Page 1 ¶9).
Christmas teaches, as claimed in claim 19, further comprising illuminating the spatial light modulator with a plane wave of light (See light Source in annotated Figure above).
Christmas teaches, as claimed in claim 20, wherein the combining (320) is performed to at least partially overlay the spatially-modulated light with the field of view of the real world (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas (WO Patent Publication Number 2012/007762 A1) in view of Buckley (US Patent Publication Number 2010/0165429 A1).
Christmas teaches, as claimed in claim 1, a near-eye device for a user (Fig 3.), the near-eye device (300) comprising: a spatial light modulator (380) comprising an array of light modulating elements arranged to apply a modulation comprising a phase delay distribution to incident light; a light source1 arranged to illuminate the spatial light modulator with the incident light; a beam combiner (320) configured to combine spatially-modulated light from the spatial light modulator received at a first optical input thereof with a field of view of the real world received at a second optical input thereof (See Annotated Figure below), the combination providing a combined view (ed) in which a holographic image resulting from the spatially-modulated light from the spatial light modulator augments the view of the real world viewed by wherein the phase data is configured to provide eye relief such that  the holographic image (310) appears to the user to come from a point om space further away than the spatial modulator (380), wherein the spatial light modulator is configured in a near-eye configuration with respect to the user (Page 9 line 19).; Christmas fail to teach and a processor configured to cause the spatial light modulator to modulate the incident light with holographic data representative of an image and with phase data configured to provide eye relief to the holographic image formed by the spatially modulated light. In a related art, Buckley teaches a processor configured to cause the spatial light modulator to modulate the incident light with holographic data representative of an image and with phase data configured to provide eye relief to the holographic image formed by the spatially modulated light Fig. 2 element 16).

    PNG
    media_image1.png
    608
    744
    media_image1.png
    Greyscale

	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the near-eye device, as taught by Christmas, with the processor, as taught by Buckley, for the purpose of providing a holographic viewing device that enable printing or the like to be directly applied to a transmission hologram substrate without recourse to any frame for supporting and reinforcing a transmission hologram (¶0015).
Christmas teaches, as claimed in claim 2, wherein the phase data is configured such that the holographic image appears to the user to come from a point in space further away than the spatial light modulator2 (Page 3, ¶ 3). 
Christmas teaches, as claimed in claim 3, wherein the phase data mimics a spherical surface (Page 3, ¶ 3).
Christmas teaches, as claimed in claim 4, wherein the holographic data is a Fourier hologram or a Fresnel hologram (Page 2, ¶4).
Christmas teaches, as claimed in claim 5, configured such that that a user’s eye performs a Fourier or Fresnel transform of the spatially modulated light such that the user sees a holographic reconstruction of the image (Page 2, ¶4).
Christmas teaches, as claimed in claim 6, wherein the spatially modulated (380) light is arranged to form a holographic reconstruction (310) of the image at a replay plane in the near-field.
Christmas teaches, as claimed in claim 7, wherein the processor (“computer) is further configured to cause the spatial light modulator (380) to modulate the incident light with data arranged to compensate for aberrations in other optical components of the near-eye device3.
Christmas teaches, as claimed in claim 8, wherein the beam combiner (320) further comprises an optical output (ed) arranged to combine the light received on the first optical input with light received on the second optical input.
Christmas teaches, as claimed in claim 9, wherein the light source is arranged to illuminate the spatial light modulator with a plane wave of light. (Fig 3.).

Claim 10 and  11are rejected under 35 U.S.C. 103 as being unpatentable over Christmas (WO Patent Publication Number 2012/007762 A1) in view of Buckley (US Patent Publication Number 2010/0165429 A1) and in further view of Border ( US Patent Publication Number 2012/0235900 A1)
Christma and Buckleys fails to teach, as claimed in claim 10, wherein the near-eye device is a pair of goggles or glasses. In a related art, Border teaches wherein the near-eye device is a pair of goggles or glasses (¶ 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the near eye device, as taught by Christmas and Buckley, with the pair of glasses as taught by Border for the purpose of providing he eyepiece may include an internal software application running on an integrated multimedia computing facility that has been adapted for 3D augmented reality (¶ 0007 lines 2-5).
Christmas teaches, as claimed in claim 11, wherein the spatial light modulator (380) is displaying a phase delay distribution that modulates incident light with the holographic data and the phase data (Page 4, ¶4).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Christmas (WO Patent Publication Number 2012/007762 A1) in view of Sugiyama (US Patent Publication Number 20130265623 A1).
Christmas fails to teach, as claimed in claim 14, wherein the phase data mimics a spherical surface. In a related art, Sugiyama teaches wherein the phase data mimics a spherical surface (¶110-120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the near eye device, as taught by Christmas and Buckley, with the pair of glasses as taught by Sugiyama, for the purpose of providing image quality by optimizing the position of a reconstructed image (¶ 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
13 December 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        
        2 Having a negative lensing effect would produce the holographic image appears to the user to come from a point in space. 
        3 Lens before 380 would compensate for aberrations.